Cullen, J. (concurring):
I am of opinion that the remainder in the testator’s estate, after the death or remarriage of his wife, vested in the testator’s next of kin at the time of his death, and was not subject to be divested by the death of any of the next of kin prior to the death or remarriage of the widow. I think this case can be distinguished from those cited by the learned counsel for the appellant Allen in sup-of a contrary rule :
First. There is here a direct and immediate gift, not merely a ■direction to distribute and divide at the termination of'a precedent estate.'
Second. The bequest is substantially the same as one to the testator’s next of kin. Whether it is also to his widow or not it is unnecessary to determine, as .the executors of the widow have acquiesced in the judgment of the Special Term excluding them from participation in the .estate. Mr. Jarman says (Jarman on Wills [6th ed.], *981): “ It is equally, clear that where á testator gives real or personal estate to A. (a stranger) during his life, or for any other limited interest, and afterwards to his own next of kin, those who stand in that relation at the death of the testator will be entitled, whether living or not at the period of distribution, there being nothing in the mere circumstance of the' gift to the next of kin being preceded by a life or other limited interest to vary the construction; the result in fact being the same as if the gift had been ‘to my next of kin, subject to a life interest i/n A.’ The death of A. is the period, not when the objects are to be ascertained, but when the gift takes effect in possession.” The application of the rule to this case is emphasized by the fact that the bequest is to “ such person or persons as would be legally entitled to succeed to and inherit the same, m case 1 died intestate.” If the testator had died intestate, his next of kin at the time of his death, and no other, would be entitled to take. In Doe *384v. Lawson (3 East, 258), Lord Ellenborough. said: “ The case is sufficiently clear not to require any further argument. * * * The limitation over is to 'such person and persons, &c., as shall appear and can be proved. to be his next of kin, in such parts and proportions as they would, by virtue of the statute of distributions, have been entitled to his personal estate if he had died intestate.’ Now, when would they have been entitled to his personal estate if he had died intestate? At the time of his death. Then the distribution must be made at such a time as will best meet the words of the' will, which is at his death, when the title by the intestacy accrues.” In the case cited, as in the present, a life estate was given to the person who was held to be entitled to share in the remainder in fee.
Third. It is contended .that the construction we have placed on this will really determines that one-half of the testator’s estate- vested in his widow, to the possession of which she would succeed on her remarriage. It is urged that this is an unnatural intent to ascribe to the testator. (Delaney v. McCormack, 88 N. Y. 174.) This may be granted, but the appellant’s construction does not mend' the matter. According to his theory the class entitled to the remainder would be ascertainable at the termination of the widow’s estate.. Necessarily the widow would survive her remarriage, and thus, in such "an event, become possessed of one-lialf of the principal of the estate. Under the appellant’s construction of the will there would he a direct inducement to the wndow to remarry; for, if she married, she would get half of the principal of the estate, while if she remained single, she tyould get no part of it. This is a more unreasonable intent to impute to the testator than the one we have adopted. The probability is that, in the gift of the remainder,- the , testator meant to exclude his widow, but he has not. done so. As. the executors of the widow have not appealed, we are not required to' say whether the court could supply the omission. (Smith v. Smith, 12 Sim. 317.)
The judgment appealed from should be affirmed.
Judgment affirmed on both appeals, with costs to executors, respondents, payable out of the fund.